internal_revenue_service number release date index numbers ------------------ ------------------------------- ------------------------------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ----------------- telephone number -------------------- refer reply to cc psi b03 plr-146778-11 date date company ------------------------------------------------------------------------------------------------- ---------------------- legend legend a b c d -------- -------------- --- --- state ------------- country ------------------ dear ------------- this letter responds to a letter dated date submitted on behalf of company requesting a ruling concerning the qualifying_income exception to the publicly_traded_partnership rules of sec_7704 of the internal_revenue_code facts company is a publicly-traded limited_partnership organized under the laws of state company through various limited_partnerships and disregarded entities is engaged in a substantial pipeline operations business involving approximately a miles of pipelines transporting refined petroleum products a natural_gas storage business and a terminalling and storage business involving the operation of refined petroleum and related products terminals company acts as a wholesale_distributor of refined plr-146778-11 petroleum products in areas of the country that are served by its pipelines and terminals but company represents that it is not engaged in retail activity as a terminal_operator and wholesale_distributor of refined products company sells over b gallons of gasoline most of which contain c ethanol company blends ethanol into gasoline or biodiesel fuel at more than d terminals owned or leased by third parties company recognizes its primary source_of_income generated from biofuel blending in company’s profit margin from the sale of blended gasoline and diesel_fuel as the terminal_operator and biofuel blender company accumulates renewable identification numbers rins as company blends the biofuel into the conventional fuel each rin is a character code generated by the producer or importer of renewable fuel which uniquely identifies the batch of renewable fuel and each gallon in that batch the code identifies among other things the company producing the renewable fuel the facility in which the fuel was produced the year in which the fuel was produced and a five digit batch number assigned by the producer the complete rin is assigned to a batch of renewable fuel no later than when ownership of that renewable fuel is transferred to another party the rin must be transferred with the renewable fuel until the point the renewable fuel is blended into a conventional fuel or sold in the retail fuel market at which point the rin is separated from the fuel and becomes freely transferrable separate and apart from the renewable fuel company accumulates a significant amount of rins that exceed any obligation company has in connection with its renewable volume obligation under the renewable fuel standard program from time to time company sells its excess rins to third parties through a broker involved in trading rins or directly to a producer or importer of conventional fuel company represents that the sale of the rins is merely a second revenue stream derived from taxpayer’s processing and marketing of a natural resource company requests a ruling that income from the sale of rins resulting from company’s processing and marketing of gasoline and diesel_fuel constitutes qualifying_income under sec_7704 law and analysis sec_7704 provides generally that a publicly_traded_partnership shall be treated as a corporation sec_7704 provides in part that sec_7704 shall not apply to any publicly_traded_partnership for any taxable_year if such partnership met the gross_income requirements of sec_7704 for such taxable_year and each preceding_taxable_year plr-146778-11 beginning after date during which the partnership or any predecessor was in existence sec_7704 provides that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if or more of the gross_income of such partnership for such taxable_year consists of qualifying_income sec_7704 provides in part that except as otherwise provided in sec_7704 the term qualifying_income means income and gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy and timber industrial source carbon dioxide or the transportation or storage of any fuel described in sec_6426 c d or e or any alcohol fuel defined in sec_6426 or any biodiesel fuel as defined in sec_40a conclusion based solely on the facts submitted and representations made we conclude that the company’s income from the sale of rins is qualifying_income within the meaning of sec_7704 except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular we express no opinion as to whether company meets the percent gross_income requirement of sec_7704 in any taxable_year for which this ruling may apply to the extent that company’s gross_income from the sale of rins is attributable to sales to brokers traders or any other purchasers of rins for the purpose of resale this letter_ruling will not apply in determining whether such income constitutes qualifying_income under sec_7704 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed plr-146778-11 by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination sincerely james a quinn senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
